UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7414


FREDERICK BANKS, next friend: 300 Dogs including 6-month old Beagle
puppies, held in Virginia for research and experiments,

                    Petitioner - Appellant,

             v.

DAVID SHULKIN, VA Secretary; MICHAEL FALLON, VA Chief;
VETERINARY MEDICAL OFFICER; DEPARTMENT OF VETERANS
AFFAIRS; CINDY BUCKMASTER, Chair American for Medical Progress;
COMMONWEALTH OF VIRGINIA; GOVERNOR OF VIRGINIA,

                    Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis, III, Senior District Judge. (1:17-cv-01121-TSE-IDD)


Submitted: December 21, 2017                                Decided: December 28, 2017


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Frederick Hamilton Banks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Frederick Banks appeals the district court’s order dismissing his 28 U.S.C. § 2241

(2012) petition, in which Banks sought to transfer his constitutional rights to 300 dogs

that are currently in the custody of the Department of Veterans Affairs.      We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. See Banks v. Shulkin, No. 1:17-cv-01121-TSE-IDD (E.D. Va.

filed Oct. 11, 2017 & entered Oct. 12, 2017). We grant Banks’ application to proceed in

forma pauperis and deny as moot his motion to stay research and experiments pending

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                           2